Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in this application. Claims 1-8 are amended and claim 9 is new by applicant’s amendment filed 15 November 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The present claim recites “the two-dimensional data being obtained by dividing the output data for each channel” (line 5) and “the one- dimensional data being obtained by dividing the output data for each channel” (lines 8-9). However, neither the present claim nor claim 1 makes any mention of channels, so it cannot be determined what “each channel” refers to or what “the output data for each channel” refers to. The examiner is therefore unable to make a meaningful interpretation of the present phrases for the purposes of examination under prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alistarh et al. (U.S. 2018/0075347, hereinafter “Alistarh”).
Regarding Claim 1, Alistarh teaches an information processing apparatus (fig. 1; ¶ [0024]) comprising:
one or more hardware processors (fig. 1, Processor 112; ¶ [0030] and [0064]) configured to:
execute computation of an input layer, a hidden layer, and an output layer of a neural network (¶ [0001] – [0002], [0018], and [0030] – [0031]); and
irreversibly compress output data of one or more layers that are determined to be compressed based on pieces of information, each piece of the information indicating whether compression is made to corresponding one of a plurality of layers including the input layer, the hidden layer, and the output layer (¶ [0017] and [0030]—the gradients output from one or more layers of the neural network are compressed. The compression is described as being lossy, and therefore irreversible. ¶ [0049] – [0051] describes setting the amount of compression using a tuning parameter {piece of information}, which may include no compression for a layer); and
output the compressed data (¶ [0019] and [0027]).
Regarding Claim 2, Alistarh teaches wherein the hardware processors are configured to control learning of the neural network using the compressed data as an output for a layer where output data is compressed by the compressing unit (fig. 1, training coordinator 122; ¶ [0031] – [0033]).
Regarding Claim 3, Alistarh teaches wherein the hardware processors control learning of a parameter used in controlling the computation (¶ [0027] and [0031] – [0033]—weights are parameters learned to control the computation).
Regarding Claim 4, Alistarh teaches the hardware processors control learning of a parameter used in controlling the compression (¶ [0016] and [0032]—tuning parameters control learning used in controlling the compression).
Regarding Claim 7, Alistarh teaches an information processing method (fig. 2; ¶ [0035]) comprising:
executing computation of an input layer, a hidden layer, and an output layer of a neural network (¶ [0001] – [0002], [0018], and [0030] – [0031]);
irreversibly compressing output data one or more layers that are determined to be compressed based on pieces of information, each piece of the information indicating whether compression is made to corresponding one of a plurality of layers including  the input layer, the hidden 1ayer, and the output layer (¶ [0017] and [0030]—the gradients output from one or more layers of the neural network are compressed. The compression is described as being lossy, and therefore irreversible. ¶ [0049] – [0051] describes setting the amount of compression using a tuning parameter {piece of information}, which may include no compression for a layer); and
outputting compressed data (¶ [0019] and [0027]).
Regarding Claim 8, Alistarh teaches a computer program product having a non-transitory computer readable medium including programmed instructions (fig. 5; ¶ [0064] – [0065]), wherein the instructions, when executed by a computer, cause the computer to perform:
executing computation of an input layer, a hidden layer, and an output layer of a neural network (¶ [0001] – [0002], [0018], and [0030] – [0031]);
irreversibly compressing output data of one or more layers that are determined to be compressed based on pieces of information, each piece of the information indicating whether compression is made to corresponding one of a plurality of layers including the input layer, the hidden layer, and the output layer (¶ [0017] and [0030]—the gradients output from one or more layers of the neural network are compressed. The compression is described as being lossy, and therefore irreversible. ¶ [0049] – [0051] describes setting the amount of compression using a tuning parameter {piece of information}, which may include no compression for a layer); and
outputting compressed data (¶ [0019] and [0027]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alistarh.
Regarding Claim 5, Alistarh teaches wherein the hardware processors are configured to

execute, when input data is not compressed, the computation on the input data, and execute, when input data is compressed, the computation on the expanded data obtained by expanding the input data (¶ [0032] and [0049]—a parameter tunes the amount of compression, including no compression. When no compression is used, the input data can inherently be used directly for computation).
Regarding Claim 6, Alistarh teaches wherein,
when output data is not compressed, the output data is set to be an output of a corresponding layer (¶ [0032] and [0049]—the tuning parameter can specify no compression, indicating that the output data would be set to be an output of a corresponding layer without being altered by the compressing unit), and
when output data is compressed, the compressed data obtained by compressing the output data is set to be an output of a corresponding layer (¶ [0030], [0032], and [0042]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to address the rejection under 35 U.S.C. 112(b) detailed above. None of the prior art of record teaches: “wherein the hardware processors are configured to: irreversibly compress two-dimensional data using an image compression method that includes joint photographic experts group (JPEG) when data input in the input layer is an image, the two-

Response to Arguments
The amendments filed 15 November 2021 are accepted as overcoming the previous rejections under 35 U.S.C. 101.
The examiner agrees that the amendments obviate an interpretation of the claims under 35 U.S.C. 112(f).
Applicant’s arguments filed 15 November 2021 have been fully considered but they are not persuasive. Upon further study of Alistarh, the examiner finds that it does teach the new limitations added to independent claims 1, 7, and 8. As detailed above, ¶ [0049] – [0051] of Alistarh describes setting the amount of compression using a tuning parameter (i.e. a piece of information). The amount of compressor for a layer may include no compression, so the pieces of information indicates whether compression is made to corresponding one of a plurality of layers, as recited by the present claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/           Primary Examiner, Art Unit 2125